Citation Nr: 1431317	
Decision Date: 07/11/14    Archive Date: 07/15/14

DOCKET NO.  06-31 683A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a brain disorder manifested by symptoms including balance and memory problems, to include as aggravation of Chiari Type I malformation or as due to traumatic brain injury (TBI).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Fields, Counsel





INTRODUCTION

The Veteran served on active duty from March 1965 to August 1987, and he received his awards and commendations including a Purple Heart Medal and Combat Action Ribbon (gold star) for injuries and service in combat.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from an August 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St Petersburg, Florida.

Although the Veteran requested a Board hearing in Washington, DC, in an October 2006 VA Form 9, he waived this request for a hearing in July 2007.  As such, the hearing request has been withdrawn.  See 38 C.F.R. § 20.704(e) (2013).

In September 2010, May 2012, and July 2013, the Board remanded this matter to the agency of original jurisdiction (AOJ) for further development and consideration.  The case returns to the Board; there is now sufficient medical evidence for a fair adjudication.  The Veteran's claims file is now completely electronic, and contained in Virtual VA and the Veteran' Benefits Management System (VBMS).  

In October 2013, the Veteran submitted a 3-page letter directly to the Board that essentially reiterated his arguments in this appeal, but concluded with a statement referencing a desire to "close[] out" his appeal.  As such, the Board sought clarification from the Veteran's representative as to whether this constituted a withdrawal of the appeal.  See 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).  In March 2014, the representative responded that he was unable to make contact with the Veteran, and requested the appeal to continue.

 
FINDINGS OF FACT

1.  The Veteran's currently diagnosed brain disorder is Chiari Type I malformation, with symptoms during the appeal including memory and balance problems (ataxia); this is a separate disorder from his service-connected vasomotor headaches.

2.  The Veteran's Chiari Type I malformation is a congenital or developmental disease; the structural deformity was present at birth, but it progressed over time as the Veteran's brain and skulled developed, resulting in a diagnosis in 2003.  

3.  The Veteran is presumed to have been sound upon entry into service.

4.  The Veteran's Chiari I malformation did not initially manifest in service.

5.  The Veteran's Chiari I malformation clearly and unmistakably existed prior to service, and it was clearly and unmistakably not aggravated by service, as any possible increase in severity was due to natural progress of the disorder.  


CONCLUSION OF LAW

The criteria for service connection for a brain disorder manifested by symptoms including balance and memory problems, to include as aggravation of Chiari Type I malformation or as due to TBI, are not met.  38 U.S.C.A. §§ 1110, 1111, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 4.9 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veteran was provided full notice of the evidence and information necessary to establish all elements of his service connection claim via letters in June 2004 and March 2006, as well as various adjudicatory documents.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(b) (2013); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004).  The timing defect of the notice provided after the initial adjudication in August 2004 was cured by the subsequent readjudication, including most recently in an October 2013 supplemental statement of the case.  Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006). 

All identified, pertinent medical evidence has been obtained, to include Social Security Administration (SSA) records and all available VA treatment records; and the Veteran was afforded several VA examinations, most recently in September 2013, as directed in prior remands.  See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c), 3.326 (2013).  

In the May 2012 remand, the Board noted that the October 2010 VA examiner stated that the Veteran's Chiari I malformation was not caused by or a result of service, and that his migraine "headaches due to Chiari Type I malformation" were likely aggravated by service, but did not indicate whether there was a superimposed disease or injury in service to result in additional disability.  There is no indication or argument that the October 2010 VA examiner's report or opinions were otherwise inadequate.  As such, the examiner's opinions remain highly probative, as they were based on full examination of the Veteran and review of pertinent medical records and history, and were supported by rationale based on medical literature and training or expertise in neurology.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303-04 (2008) (concerning factors for probative value of medical opinions).

Additionally, in the July 2013 remand, the Board noted that the June 2012 VA opinion was not in compliance with the prior remand because it had not been provided by the October 2010 examiner, as previously directed.  Nevertheless, the June 2012 examiner indicated no necessary clinical testing was required, and there is no indication that a full examination of the Veteran was necessary for the requested medical opinions.  The examiner indicated that he was a neurologist with specialization in headaches, and that he had reviewed the claims file and pertinent medical literature.  As such, these opinions also remain probative.  Id.

The September 2013 VA examiner also provided competent, probative evidence regarding the nature of the Veteran's brain disorder and related symptoms. 

The Veteran disagrees with the examiners' conclusions as to the cause of his brain disorder, as well as any relationship to his headaches.  Nevertheless, there is no indication that a remand for additional examination or medical opinion would have a reasonable likelihood of substantiating the Veteran's claim.  The available evidence, including VA examinations and opinions and medical articles submitted by the Veteran, is sufficient for a fair adjudication.  The prior remand directives were substantially completed, and there will be no prejudice from a decision.  

II. Merits Analysis

The Veteran seeks service connection for a brain disorder, which he believes is related to his headaches in service; there is evidence that the condition is congenital.

Service connection will be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Where a disorder is first diagnosed after discharge, service connection will be granted when all of the evidence establishes that the disorder was incurred as a result of service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  

Generally, a veteran is presumed sound at the time of service examination, acceptance, and enrollment, except for defects, disorders, or abnormalities that are noted and recorded at that time.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  

Here, the Veteran denied any history of neurological or other symptoms, and no defects or disabilities were noted, at his service entrance examination.  As such, he is generally presumed to have been in sound condition at service entry.  Id.  

When no preexisting condition is noted upon entry into service, a veteran is presumed to have been in sound condition as a general matter.  VA has the burden to rebut this presumption of soundness through clear and unmistakable evidence that the disability both preexisted service and was not aggravated by service.  The second prong, lack of aggravation, may be rebutted through clear and unmistakable evidence either that (1) there was no lasting increase in disability during service, or (2) any such increase was due to the natural progression of the condition.  Quirin v. Shinseki, 22 Vet. App. 390, 396-97 (2009); Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); Horn v. Shinseki, 25 Vet. App. 231, 234-35 (2012).    

However, VA distinguishes between congenital or developmental "defects" and "diseases" for service connection analysis.  A congenital or developmental "defect" is not considered a disease or injury for VA purposes; therefore, it may not be service-connected as a matter of law, and the general presumption of soundness upon entry into service does not apply to such defects.  38 U.S.C.A. §§ 1110, 1111, 1131; 38 C.F.R. §§ 3.303(c), 3.304(b), 4.9; see also Quirin, 22 Vet. App. at 396-97; Terry v. Principi, 340 F.3d 1378, 1385-86 (Fed. Cir. 2003).  Nevertheless, if a congenital or developmental defect is subject to a superimposed disease or injury during service, service connection will be granted for any resultant additional disability.  VAOPGCPREC 82-90 (July 1990) at p.3.  

In contrast, the presumption of soundness upon service entry does apply to congenital or developmental "diseases" that are not noted in the service entrance examination.  Quirin, 22 Vet. App. at 396.  Service connection is allowed for a congenital or developmental disease if it first manifested during service, or if it preexisted service and was aggravated by service.  VAOPGCPREC 82-90 at p.2-3.  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, all reasonable doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

In this case, the Veteran sought service connection for "traumatic brain disease" in May 2004, which he later specified was a claim for disability based on his symptoms after treatment and diagnosis of Chiari Type I malformation in 2003.  

The Veteran was first diagnosed with Chiari Type I malformation in June 2003, after having sudden onset balance problems and other symptoms in March 2003.  According to the October 2010 VA examination report, although some of these symptoms improved, he continues to have significant cerebellar dysfunction including ataxia (balance problems).  Prior to March 2003, the Veteran had been treated for frequent severe headaches, including during service, which are service-connected as vasomotor headaches.  Shortly after the March 2003 episode, and for several years thereafter, the Veteran reported having no more headaches, such as during a May 2006 VA neurological examination.  His headaches subsequently returned and were still present at the 2010 and 2013 VA examinations.

As set forth in February 2007, February 2013 and October 2013 correspondence, as well as during the September 2013 VA examination, the Veteran contends that his headaches during service were a symptom of his, at the time, undiagnosed brain disorder.  He further contends that his Chiari Type I malformation "caused" him to have TBI or traumatic brain disease, in that his middle brain (or cerebellum) swelled over time and eventually "burst" or "blew out."  Therefore, the Veteran believes that his Chiari I malformation, which has also been referred to as "traumatic brain disease," was incurred in or aggravated by service.

In the early stages of this appeal, the Veteran generally argued that his Chiari Type I malformation was a congenital defect of the brain that was aggravated during service, referencing headaches and explosions at close range, or alternatively, that the brain disorder was caused or aggravated by a 1988 surgery to remove combat-related shrapnel from his spine.  The Veteran further asserted that his brain disorder was manifested by headaches until March 2003, when the condition became more severe and manifested by different, additional symptoms.  These contentions were set forth in correspondence from May 2004, June 2004, February 2007 and March 2007.  In contrast, since 2012, the Veteran has argued that his Chiari Type I malformation is not congenital in nature.  These contentions are set forth in May 2012, February 2013 and October 2013.
 
Preliminarily, the Board notes that the Veteran has asserted numerous times that VA "took away" his rating for traumatic brain disease and/or improperly changed the characterization of his service-connected disability from headaches to traumatic brain disease, and back to headaches.  The AOJ did reduce the 50 percent rating for vasomotor headaches to zero percent effective December 1, 2006, based on a finding of improvement in symptoms; however, the prior 50 percent rating for headaches was subsequently restored in December 2011 and June 2013 rating decisions.  The Board acknowledges that there are several notations of record, including in a June 2004 letter to the Veteran and various rating code sheets since 2003, that his vasomotor headaches were, instead, rated at 50 percent as "traumatic brain disease" or under Diagnostic Code (DC) 8045, which pertains to TBI.  It is unclear why these notations were ever made, as there has never been a rating decision that granted service connection for traumatic brain disease, residuals of TBI, or Chiari Type I malformation.  It is possible that the AOJ was attempting to ensure that the Veteran was being assigned the most appropriate rating for his service-connected headaches, using an analogous diagnostic code.  Nevertheless, although the Board understands the Veteran's frustration, the AOJ clearly granted service connection only for vasomotor headaches in a March 1990 rating decision, with an initial rating of 50 percent effective since February 24, 1989.  The AOJ, in an August 2004 rating decision, also clearly denied service connection for traumatic brain disease manifested by balance and memory problems, otherwise characterized as Chiari Type I malformation, and separately denied a higher rating for the service-connected vasomotor headaches.  As discussed below, the evidence shows that these are two separate disorders, and service connection for the current brain disability, diagnosed as Chiari Type I malformation, is not warranted.

The Board will now turn to the merits of the Veteran's service connection claim.  The Veteran is competent to report his observable symptoms and history, and what providers told him about the nature and cause of his current disorder; such reports must be evaluated along with the other evidence.  However, the Veteran is not competent to diagnose a brain disorder or to offer an opinion as to the cause of his claimed brain disorder and any related symptoms.  Rather, these questions require interpretation of the medical evidence and medical expertise due to the complex nature of the brain.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

There are several medical opinions, as well as medical articles submitted by the Veteran concerning the nature, symptoms, and cause of his Chiari malformation.  A medical article "can provide important support when combined with an opinion of a medical professional" if the medical article or treatise evidence discusses generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least "plausible causality" based upon objective facts rather than on an unsubstantiated lay opinion.  Mattern v. West, 12 Vet. App. 222, 228 (1999).  

As discussed below, the evidence establishes that the Veteran has current disabilities of Chiari Type I malformation and migraine headache syndrome (or vasomotor headaches).  Further, the Chiari Type I malformation is a congenital or developmental disease for VA purposes, and the Veteran is presumed to have been sound upon entry into service.  However, this disease did not initially manifest in service.  Further, the presumption of soundness is rebutted by clear and unmistakable evidence that the disease preexisted service and was not aggravated by service, in that any increase was due to the natural progress of the disorder.  

Current disabilities

First, the medical evidence establishes that the Veteran has two separately diagnosed current disabilities: migraine headache syndrome (i.e., vasomotor headaches, which are service-connected) and Chiari Type I malformation.  

The October 2010 VA examiner diagnosed Chiari Type I malformation with significant cerebellar ataxia, and a separate condition of chronic migraine headaches.  The examiner considered the Veteran's reported symptoms and medical history, including headaches since service that had become progressively worse, and sudden onset additional neurological symptoms in March 2003, diagnosed as Chiari Type I malformation.  During the examination, the Veteran was grossly ataxic and unsteady on his feet, and the examiner specified that this was due to his Chiari malformation and not to his service-connected migraine headache syndrome.  This examiner reasoned that headaches are not a constant feature of Chiari Type I malformation, in that many people have no symptoms at all, but they do occur with Chiari Type I malformation and can appear as migraine type.  The examiner noted that some researchers found that Chiari Type I malformation is a source (or cause) of chronic migraine headaches, but stated this was not a widely accepted finding.  The examiner opined that it was "highly unlikely" that the Veteran's headaches in service were caused by his Chiari Type I malformation, and that it was "high likely" that the Veteran would have had persistent headaches due to Chiari Type I malformation without other symptoms.  The examiner explained, "When headaches are present due to the Chiari malformation, there are usually some other neurological signs."  As such, this examiner concluded that it is "likely" that the Veteran has headaches due to his Chiari Type I malformation, but that it was "clear in the medical record" that he also developed chronic migraine syndrome in service, as shown by the nature of his headaches and his associated symptoms at that time.

Similar to the October 2010 examiner, the June 2012 VA examiner diagnosed Chiari Type I malformation and separate migraine headaches, and opined that the Veteran's migraine headaches were not caused by or a result of his Chiari Type I malformation.  This examiner discussed the differences in the types of headaches due to Chiari Type I malformation and migraine headache syndrome, and compared them with the Veteran's nature and timing of symptoms.  This examiner also noted that, if headaches are due to Chiari Type I malformation, they would progress to other neurological problems, such as the Veteran's acute event in March 2003.  

Consistent with these opinions, the medical articles submitted by the Veteran indicate that headaches are commonly associated with Chiari Type I malformation, although many individuals have no symptoms, or only develop symptoms later in life, as in this case.  See Chiari Clinic article at pp.18-21; Mayo Clinic article.  

Further, the VA examiners' notations regarding the difference in the nature of the Veteran's headaches related to his Chiari Type I malformation and his service-connected migraine (or vasomotor) headaches are consistent with his reports for VA treatment in May 2003.  At that time, the Veteran reported experiencing a severe headache on the day of his sudden onset neurological symptoms in March 2003, but this headache "was described as a different one" than his migraines that had been present since childhood.

The VA examiners' opinions regarding the Veteran's current disabilities are highly probative, as they reflect consideration of all pertinent lay and medical evidence, and application of medical expertise and knowledge to the particular facts of the Veteran's case.  See Nieves-Rodriguez, 22 Vet. App. at 303-04.  Accordingly, the evidence shows Chiari Type I malformation and separate migraine headaches.


Congenital disease

Next, the evidence of record shows that the Veteran's Chiari Type I malformation is a congenital or developmental disease for VA purposes.  VA's General Counsel has held that defects are "structural or inherent abnormalities or conditions which are more or less stationary in nature," whereas diseases are "capable of improving or deteriorating."  VAOPGCPREC 82-90 at p.2; Quirin, 22 Vet. App. at 394-95.  

Here, the medical evidence shows that the Chiari Type I malformation is a structural deformity or abnormality of the skull that is congenital or developmental.  

Specifically, the October 2010 VA examiner stated that Chiari Type I malformation is a "congenital deformity."  In a June 2012 opinion, another VA examiner stated that Chiari I malformation is "presumed to have developed in utero and is felt to be present at birth."  The September 2013 VA examiner further explained that Chiari Type I malformation is characterized by cerebellar tonsils that are abnormally shaped and downwardly displaced below the level of the foramen magnum, and is diagnosed based on neuroimaging.  This examiner stated that Chiari malformations are "congenital conditions defined by anatomic anomalies of the craniocervical junction with downward displacement of the cerebellar structures."  

These VA medical opinions are highly probative, as they were based on clinical expertise and an accurate factual history, and were supported by rationale including citation to pertinent medical literature.  They are also consistent with the medical articles submitted by the Veteran, as well as with the medical dictionary.  

Specifically, a medical article from the Chiari Clinic states that Chiari Type I malformation "is an uncommon, complex, neuromuscular deformity which is present at birth."  This article further states that the exact cause of the Chiari malformation is unknown, but it has been suggested that the malformation occurs "during early embryo development of the brainstem and spinal cord."  Additionally, this article states, "Although there is a form of Chiari malformation which occurs in children with meningomyelocele, the Chiari I malformation more frequently causes problems in adults."

The Veteran also submitted a medical article from the Mayo Clinic.  Consistent with the VA opinions, this article states that Chiari malformation is a condition where brain tissue protrudes into the spinal canal, and that it occurs when "part of the skull is abnormally small or misshapen."  This article further states, "The adult form, called Chiari malformation Type I, develops as the skull and brain are growing.  As a result, signs and symptoms may not occur until late childhood or adulthood.  The most common pediatric form, called Chiari malformation Type II, is present at birth (congenital)."

Similarly, a medical dictionary indicates that Chiari malformation (also known as Chiari deformity) is defined as a "congenital anomaly in which the cerebellum and medulla oblongata protrudes into the spinal canal through the foramen magnum," which is characterized as Type I, II, or III depending on the severity.  Type I involves prolapse of the cerebellar tonsils into the spinal canal without elongation of the brain stem.  Type II is more severe and is always associated with lumbosacral myelomeningocele, and hydrocephalus and mental defects are common.  Dorland's Illustrated Medical Dictionary, 1113 (31st ed., 2007).

As such, all of the medical evidence shows that the Veteran's Chiari Type I malformation is congenital or developmental in nature.  As noted above, the Veteran has argued since 2012 that this condition is not congenital, in that the Mayo Clinic article suggests that the Type I deformity develops over time, whereas Type II is present at birth.  Nevertheless, congenital and developmental disorders are both subject to the same analysis for VA service connection purposes if they are found to be "defects."  See 38 C.F.R. § 3.303(c), 4.9; VAOPGCPREC 82-90.  

The September 2013 VA examiner opined that the Veteran's Chiari Type I malformation is a congenital defect, reasoning that it was an incidental finding on a 2003 MRI and the condition was stable (i.e., had not improved or deteriorated) as shown by repeat MRI in 2005 with no interval change.  This does not take into consideration the prior deterioration in the Veteran's condition; therefore, it is outweighed by the other VA medical opinions and medical articles in this regard. 

Specifically, the evidence clearly shows that the Veteran's Chiari Type I malformation deteriorated or progressed over time, leading to his most pronounced symptoms in March 2003, and subsequent work-up and diagnosis in June 2003.  The October 2010 VA examiner stated that many people with Chiari Type I malformation have no symptoms at all, and "[m]any times the malformation will become more symptomatic later in life, as it appears to have done with this veteran."  Similarly, the June 2012 VA examiner (in an addendum opinion) noted that if headaches were an initial manifestation of the Veteran's Chiari Type I malformation, they "would have progressed to involve other neurological problems."  This examiner also noted that Chiari Type I malformation is usually or often silent and is found incidentally on CT or MRI scans, as in this case.
   
Again, these VA opinions were based on clinical expertise and experience, and citations to pertinent medical literature.  They are also consistent with the medical articles submitted by the Veteran.  As noted above, the Mayo Clinic article states that, for Chiari Type I malformation, "signs and symptoms may not occur until late childhood or adulthood."  The Chiari Clinic article states, "Persons with Chiari I malformation often have no symptoms until the third or fourth decade of life."  This article further indicates that symptoms vary by individual, the initial symptoms may be vague and variable, and subjective symptoms may be "slowly progressive."  

Accordingly, because the evidence shows that the congenital or developmental Chiari Type I malformation can deteriorate over time and, indeed, did so in this case, it is considered a disease for VA purposes.  See VAOPGCPREC 82-90.  

Rebuttal of presumption of soundness

There was no brain disorder noted on the Veteran's service entry examination; therefore, the presumption of soundness is triggered, and the burden falls on VA to rebut this presumption.  However, the presumption is rebutted, as there is clear and unmistakable evidence that the Veteran's disease both preexisted service and was not aggravated by service, in that any increase in service was due to the natural progress of the condition.  See 38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b); Quirin, 22 Vet. App. at 396-97; Horn, 25 Vet. App. at 234-35; VAOPGCPREC 82-90.  

First, there is clear and unmistakable evidence that the Veteran's Chiari Type I malformation existed prior to service.  As summarized above, the October 2010 and June 2012 VA examiners, medical articles submitted by the Veteran, and a medical dictionary indicate that it is a structural deformity or abnormality of the skull, although it frequently never manifests by symptoms, and many times symptoms only appear in adulthood, as in this case.  By its nature then, the Chiari Type I malformation itself, if not the symptoms, was present at birth.  As such, the VA examiners opined that the condition preexisted prior to the Veteran's service.  

Second, there is clear and unmistakable evidence that the Veteran's Chiari Type I malformation was not aggravated by disease or injury in service.  Rather, the VA examiners opined that the increase in the Veteran's symptoms of his congenital or developmental brain disease was due to the natural progress of the disorder, not as a result of any disease or injury in service, to include headaches.  

The Board first notes there was no injury to the head or brain during service.  Contrary to the Veteran's assertions, the circumstance of his cerebellum swelling and causing symptoms due to increased pressure on the brain is not an injury, TBI or otherwise, as contemplated by applicable laws.  Rather, this was part of the Chiari I Type I malformation disorder itself, as acknowledged by the Veteran and indicated by multiple VA medical opinions and medical articles of record.  

Additionally, although the Veteran was treated for headaches during service, there is no evidence of any injury to the head or brain during service.  Despite referencing an injury of TBI from percussions (blasts or explosions) from roadside bombs in Iraq on several occasions, the Veteran's service ended in 1987, prior to the Persian Gulf War era.  Further, the Veteran clarified in February 2013 that he was only comparing his "injury" to those types of injuries, stating, "My 'percussion' was the blow out of the cerebellum from a genetic defect called Chiari I Malformation rather than a roadside bomb."  The Board acknowledges that the Veteran received a Purple Heart medal and Combat Action Ribbon, which reflects that he engaged in combat with the enemy.  Therefore, his lay statements alone would be sufficient to establish any in-service injury or disease reported that was consistent with such combat service.  See 38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d).  Nevertheless, the Veteran has not reported any combat injuries related to his head or brain.  In fact, he denied any neurological trauma at the October 2010 VA examination, and he specifically denied any injury to the head or brain, to include any blasts in service, at the September 2013 VA examination.  There is also no such treatment in his service records.  Moreover, there is no indication that the Veteran received his Purple Heart medal for injury to the head or brain; rather, it was due to a back injury with shrapnel that was removed.  As such, the relaxed evidentiary requirements for combat injury do not apply.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  

Further, although the Veteran has suggested that his Chiari I Type I malformation was caused by a 1988 surgery to remove shrapnel from his back (which is service-connected); this surgery was many years after service.  The Veteran is not competent to offer such an opinion, and there is no medical evidence suggesting this was the case.  See Jandreau, 492 F.3d at 1372.  The Board notes that a VA mental health provider stated in a March 2004 record that the Veteran reported that he had undergone an MRI and was told that his "middle brain [was] being sucked down [his] spinal cord," and that this was "apparently due to an old shrapnel injury to his spine."  However, this appears to be the Veteran's report concerning what he was told.  He made similar statements in his May 2004 claim and a June 2004 statement in support.  The mere fact this statement was transcribed by a medical professional does not transform the statement into competent medical evidence.  LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  Moreover, there is no indication this provider had any medical expertise relating to the brain or spine.  See Nieves-Rodriguez, 22 Vet. App. at 303-04.  Rather, all of the medical evidence, including VA opinions based on neurological expertise and pertinent medical articles, shows that the Veteran's condition is congenital or developmental.  As discussed below, the medical evidence also establishes that his symptoms of Chiari Type I malformation increased over time due to the natural progression of the disorder.  

Moreover, the most probative evidence does not show any change or worsening in the Veteran's pertinent neurological symptoms at any time near the 1988 spine surgery.  Rather, the most probative evidence shows that he continued to have migraine headaches of similar frequency and severity, and he began to have additional neurological symptoms that led to his diagnosis only in 2003.  In this regard, the Veteran reported several times, such as in a July 2005 private consult, that he began to have headaches after his 1988 surgery to remove shrapnel from his spine.  He is competent to report the nature and timing of his observable symptoms.  Jandreau, 492 F.3d at 1372.  Nevertheless, the Veteran has otherwise reported having frequent migraine-type headaches for many years, as indicated in his service treatment records and VA and private records through 2003.  In a June 2001 letter, a private provider indicated his facility had treated the Veteran since June 1992 for a long history of incapacitating headaches since service.  Similarly, during an SSA disability evaluation in late March 2003, the Veteran reported a 40-year history of intermittent headache occurring 3-4 times per week and usually lasting for 3 days.  He reported experiencing disequilibrium for about 2-3 weeks.  The medical records that are contemporaneous in time to the Veteran's spinal surgery and to his sudden onset symptoms in 2003, and prior to the initial denial of his claim for brain disorder in 2004, are more probative and credible than his reports in 2005 and later.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (a witness's credibility may be impeached by a showing of interest, bias, or inconsistent statements).

Although there was no pertinent injury during service, the Veteran did have migraine headache syndrome (or vasomotor headaches) in service, as discussed above, which constitutes a disease in service.  Nevertheless, the competent medical evidence shows that the Veteran's migraine headache syndrome (or vasomotor headaches) in service did not aggravate his Chiari Type I malformation.  Rather, the October 2010 VA examiner indicated the opposite relationship, i.e., that the Chiari Type I malformation likely worsened (or aggravated) the severity of pain from the Veteran's migraine headaches during service, due to the structural pathology of the brain deformity and the length of the Veteran's military career.  

The June 2012 VA examiner made a specific finding that the increase in severity of the Veteran's symptoms of Chiari Type I malformation was due to the natural progress of the disorder, after finding that the headaches in service were not related to the disorder.  The October 2010 VA examiner also stated that the Veteran's Chiari Type I malformation appears to have become more symptomatic later in life, as frequently happens with this congenital deformity, suggesting a natural progression.  These VA examiners' findings are again consistent with the medical articles of record.  As noted above, the Chiari Clinic article indicates that Chiari Type I often does not manifest symptoms until the third or fourth decade of life, and subjective symptoms may be "slowly progressive."  Similarly, the Mayo Clinic article states that, for Chiari Type I malformation, "signs and symptoms may not occur until late childhood or adulthood."  As such, the medical evidence clearly and unmistakably shows that the Veteran's congenital or developmental Chiari Type I malformation was not aggravated in service beyond the natural progression of the disease.  See VAOPGCPREC 82-90; Quirin, 22 Vet. App. at 396-97.  

No initial manifestation in service

Moreover, the weight of the evidence shows that the Veteran's Chiari Type I malformation did not initially manifest in service, so as to warrant service connection.  See VAOPGCPREC 82-90.  Although the Veteran believes all of his headaches over the years have been related to his Chiari Type I malformation, he is not competent to offer this opinion.  Jandreau, 492 F.3d at 1372.  

The October 2010 VA examiner noted that the Veteran "may" have had some headaches in service related to his Chiari Type I malformation.  This is insufficient to establish manifestations in service.  See Bostain v. West, 11 Vet. App. 124, 127 (1998) (a medical opinion expressed in terms of "may" also implies "may or may not" and is too speculative to establish a causal relationship).  Indeed, the October 2010 VA examiner indicated that the Veteran's headaches in service were "highly unlikely" due to his Chiari Type I malformation.  The June 2012 VA examiner also opined that there was "no relationship" between the Veteran's headaches in service and his Chiari Type I malformation.  Both examiners based these conclusions on the nature of the Veteran's headaches at that time, and the lack of other neurological signs or symptoms in service, or until more than 30 years later, which would be inconsistent with headaches related to Chiari malformation.  

Further, the evidence during and after service clearly shows that the Veteran had essentially the same type, frequency, and severity of headaches in service that he had experienced since childhood.  Service records reflect treatment many times from May 1966 forward for headaches with nausea and occasional blurry vision, with varying diagnoses of vascular, cluster, migraine, tension, or sinus headaches.  The Veteran repeatedly reported having frequent headaches with similar symptoms since he was 7-8 years old.  In November 1973, the service provider indicated that intracranial pathology was doubted for the Veteran's headaches.  After service, in a January 1995 VA examination, the Veteran again reported headaches since childhood, associated with nausea and some visual problems like hypersensitivity to light.  Similarly, for VA treatment purposes in May 2003, the Veteran reported having migraine headaches since childhood, with a different type of headache associated with new neurological symptoms during the episode on March 2003.  These medical records are highly probative, and outweigh the Veteran's statements to the contrary, as they were contemporaneous to the claimed symptoms and were made in order to receive proper medical care.  See Fed.R.Evid. 803(4) (generally finding statements for the purposes of medical diagnosis or treatment to be reliable); Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (stating that the Board may cite to the Federal Rules of Evidence where they will assist in the articulation of the Board's reasons).

In sum, to the extent that any of the Veteran's headaches were related to his Chiari Type I malformation, the most probative evidence shows that they did not initially manifest in service, so as to warrant service connection.  VAOPGCPREC 82-90.

Not chronic disease or continuity of symptomatology

Finally, to cover all reasonably raised theories, the Board has considered whether service connection is warranted on a presumptive basis for the Veteran's current brain disability as organic disease of the nervous system.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.307, 3.309(a) (2013) (providing that, for certain listed chronic diseases, service connection will be granted on a presumptive basis if it manifested to a compensable degree within one year following active duty); see also Walker v. Shinseki, 708 F.3d 1331, 1338-40 (Fed. Cir. 2013) (holding that a nexus to service will be presumed if there is continuity of symptomatology since service for a listed chronic disability).  However, the weight of the evidence shows that the Veteran's headaches within one year after service were due to migraine headache syndrome, which is already service connected.  His additional symptoms of Chiari Type I malformation manifested many years after service, and particularly in March 2003.  As such, service connection may not be granted on a presumptive basis as chronic disease, to include as based on continuity of symptomatology.  Id.

Conclusion 

For the foregoing reasons, service connection is not warranted for the Veteran's current brain disorder, to include as based on aggravation of congenital Chiari Type I malformation.  There is clear and unmistakable evidence rebutting the presumption of soundness, and the preponderance of the evidence is otherwise against service connection.  Therefore, the benefit-of-the-doubt doctrine does not apply, and service connection must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.
 

ORDER

Service connection for a brain disorder manifested by symptoms including balance and memory problems, to include as aggravation of congenital Chiari Type I malformation or as due to traumatic brain injury (TBI), is denied.



____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


